UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4629


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ANTWANN WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:10-cr-00289-D-1)


Submitted:   February 27, 2015            Decided:    March 18, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Robert E. Waters,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Seth M. Wood, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James      Antwann       Williams       appeals        the    district            court’s

judgment revoking his supervised release and sentencing him to

sixty months’ imprisonment.               Williams contends that his sentence

is      plainly         unreasonable          because        the     court          considered

impermissible       sentencing          factors      and     that        his    sentence         is

greater than necessary to achieve the purposes of sentencing.

Finding no error, we affirm.

       Because Williams did not object to the district court’s

consideration           of   the      purportedly          impermissible            sentencing

factors at        the    revocation      hearing,       we    review      this      claim       for

plain    error.         United     States      v.   Lemon,      __   F.3d      __,       2015 WL
294329, at *2 (4th Cir. Jan. 23, 2015); United States v. Webb,

738 F.3d 638, 640 (4th Cir. 2013).                         To establish plain error,

Williams must show “(1) that the district court erred, (2) that

the error is clear or obvious, and (3) that the error affected

his substantial rights, meaning that it affected the outcome of

the    district     court       proceedings.”           Webb, 738 F.3d      at    640-41

(internal quotation marks omitted).                     Even if Williams meets his

burden, we retain discretion whether to recognize the error and

will    deny      relief     unless      the       error     “seriously         affects         the

fairness,         integrity        or     public           reputation          of     judicial

proceedings.”             Id.    at     641    (internal        quotation           marks       and

alteration omitted).

                                               2
       “A   district      court    has    broad    discretion       when    imposing    a

sentence upon revocation of supervised release.”                           Id. at 640.

We will affirm a sentence imposed after revocation of supervised

release if it is within the applicable statutory maximum and not

plainly unreasonable.             United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).                 In determining whether a revocation

sentence is plainly unreasonable, we first assess the sentence

for    unreasonableness,          generally     following     the    procedural       and

substantive       considerations         that   are     at   issue    in    review     of

original sentences.         Id. at 438-39.

       In exercising its discretion, the “district court is guided

by the Chapter Seven policy statements in the federal Guidelines

manual,      as    well    as     the    statutory       factors      applicable       to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e),” and

“should     sanction      primarily      the    defendant’s     breach      of   trust,

while taking into account, to a limited degree, the seriousness

of    the   underlying     violation      and     the   criminal     history     of   the

violator.”        Webb, 738 F.3d at 641.           In determining the length of

a sentence imposed upon revocation of supervised release, 18

U.S.C. § 3583(e) (2012) requires a sentencing court to consider

all but two of the factors listed in 18 U.S.C. § 3553(a) (2012).

One of the excluded factors is the need for the sentence “to

reflect the seriousness of the offense, to promote respect for



                                            3
the law, and to provide just punishment for the offense.”                    18

U.S.C. § 3553(a)(2)(A); Crudup, 461 F.3d at 439.

     We   have    recognized    that   “[a]lthough     § 3583(e)    enumerates

the factors a district court should consider when formulating a

revocation sentence, it does not expressly prohibit a court from

referencing other relevant factors omitted from the statute.”

Webb, 738 F.3d at 641.           As long as a court does not base a

revocation       sentence     predominantly      on    the    § 3553(a)(2)(A)

factors, “mere reference to such considerations does not render

a   revocation     sentence     procedurally     unreasonable      when   those

factors are relevant to, and considered in conjunction with, the

enumerated § 3553(a) factors.”         Id. at 642.

     We conclude that the district court imposed the sixty-month

sentence predominantly on permissible factors.               The court stated

that its “principal focus” was on Williams’ multiple breaches of

trust.    (J.A. 18).     It referenced the seriousness of the offense

and the need to promote respect for the law in conjunction with

the need to sanction Williams for his breaches of trust, the

nature and circumstances of the offense, Williams’ history and

characteristics, and the need to protect the public.                See Webb,
738 F.3d at 642 (references to omitted sentencing factors were

related to references to permissible sentencing factors).                  Any

ambiguity in the district court’s use of the phrase “breach of

trust”    for    both   the   violations   and   the   underlying     criminal

                                       4
conduct is not “clear or obvious” as required under plain error

review.     Therefore, this claim entitles Williams to no relief.

     We     next     review   the     substantive      reasonableness            of     the

sentence, which Williams asserts is greater than necessary to

comply with the goals of § 3553(a).                  A revocation sentence is

substantively reasonable if the district court states a proper

basis   for    concluding      that    the      defendant    should       receive      the

sentence imposed, up to the statutory maximum.                     Crudup, 461 F.3d

at   440.      As     we   have     said,    the   district       court    identified

appropriate        grounds    for     the       60-month,       statutory        maximum

sentence.     The sentence is thus substantively reasonable.

     We     therefore      affirm    the    district   court’s       judgment.          We

dispense      with    oral    argument       because      the     facts    and        legal

contentions     are    adequately      presented     in     the   materials       before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            5